         Case 6:20-cv-06675-FPG Document 8 Filed 10/14/20 Page 1 of 2

                                                                                 Patrick Beath
Department of Law                                                                Deputy Corporation Counsel
City Hall Room 400A, 30 Church Street
Rochester, New York 14614-1295                                                   Municipal Attorney
www.cityofrochester.gov

                                                             October 14, 2020


BY ECF
Hon. Frank P. Geraci, Jr.
Chief United States District Judge
U.S. Courthouse
100 State Street
Rochester, New York 14614

              Re:      Prude v. City of Rochester, et al.
                       6:20-cv-6675 (FPG)

Your Honor:

    I represent the defendant City of Rochester in this matter, and I write to request that Your
Honor extend, sua sponte, the time for the individual defendants to answer the complaint to
November 9, 2020.

      Your Honor previously extended the City’s time to answer to November 9, 2020, in the
hopes that, by that date, the Monroe County Surrogates Court would have resolved questions
as to plaintiff’s status of administrator of the estate of Daniel Prude. Upon information and
belief, some or all of the individual defendants in this suit were served with process on Friday,
October 9, 2020, making their answers due on October 30, 2020. Although I do not presently
represent any of the individual defendants in this matter, I ask that the Court sua sponte
provide a correlative extension of time to November 9, 2020 for these defendants to answer the
complaint to give the City additional time to make necessary representation decisions.

      Each of the individual defendants was, at the time of the underlying incident, an officer
or employee of the City of Rochester Police Department. Pursuant to Rochester City Charter
Section 2-23, the City’s Corporation Counsel has an obligation to defend and indemnify any
employee who is sued as a result of actions taken during the discharge of his duties in the
scope of his employment. At present, this office has not had the opportunity to fully evaluate
whether each of the named defendant officers was acting in the scope of his employment at the
time of the incident. As the Court may be aware, the underlying detention and death of Daniel
Prude is currently the subject of a criminal investigation conducted by the New York Attorney
General as well as an internal investigation being conducted by the RPD’s Professional
Standards Section. Until those investigations are concluded, the City’s Law Department may
not be able to make a fully informed representation decision concerning at least some of the
defendant officers.



 Phone: 585.428.6812       Fax: 585.428.6950    TTY: 585.428.6054       EEO/ADA Employer
        Case 6:20-cv-06675-FPG Document 8 Filed 10/14/20 Page 2 of 2

      In light of the foregoing, the undersigned respectfully requests that the Court extend the
time for the individual defendants to answer the complaint until November 9, 2020.



                                                           Respectfully submitted,


                                                                /s/
                                                           Patrick Beath
                                                           Deputy Corporation Counsel

cc:   Donald M. Thompson (By ECF)
      Elliot Dolby Shields (By ECF)
      Attorneys for Plaintiff

      David S. Stern (By ECF)
      Francis M. Ciardi (By ECF)
      Attorneys for Intervenor Plaintiffs
